819 F.2d 289
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie F. FLOURNOY, Jr., Plaintiff-Appellant,v.T.L.  MORRIS, Defendants-Appellees.
No. 86-3787.
United States Court of Appeals, Sixth Circuit.
May 22, 1987.

Before KENNEDY, RYAN and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The pro se Ohio prisoner appeals the district court's sua sponte dismissal of his 42 U.S.C. Sec.l983 complaint as frivolous pursuant to 28 U.S.C. Sec.l915(d).  In his complaint, he alleged that his cell was illegally searched and his personal property removed.  He requested injunctive relief and monetary damages.


3
We conclude that the dismissal was proper, although for reasons other than those stated by the district court.  See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir. 1985).  Prisoners do not have a legitimate expectation of privacy, and the fourth amendment prohibition against unreasonable searches does not apply in prison cells.  Hudson v. Palmer, 468 U.S. 517, 530 (1984).  Furthermore, intentional deprivations of property do not violate the due process clause, provided that adequate post-deprivation remedies are available.  Hudson, 468 U.S. at 533;  see also Parratt v. Taylor, 451 U.S. 527, 543-44 (1981).  The State of Ohio provides such a remedy.  See Ohio Rev. Code Sec.Sec. 2737.02 and 2743.02.


4
Therefore, the plaintiff has failed to state a claim and the complaint was properly dismissed.  Accordingly, we hereby affirm the district court's order, on other grounds, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.